           Case 3:14-cv-02020-NAM-DJS Document 27 Filed 07/29/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF NEW YORK

CONSTITUTION PIPELINE                                       :
COMPANY, LLC                                                :
                                                            :
                               Plaintiff,                   :
                                                            :                 CIVIL ACTION
                        v.                                  :
                                                            :       Case No. 3:14-cv-02020-NAM-DJS
A PERMANENT EASEMENT FOR                                    :
0.54 ACRES AND TEMPORARY                                    :              Electronically Filed
EASEMENTS FOR 0.65 ACRES                                    :
 IN DAVENPORT, DELAWARE COUNTY,                             :
NEW YORK, TAX PARCEL                                        :
NUMBER 33.-1-14.111,                                        :
LINDA L. SPERRY, et al.                                     :
                                                            :
                               Defendants.                  :
                                                            :

                                                     ORDER

             AND NOW, this _29th_ day of _July , 2021, by the stipulation of the parties, it is hereby

ORDERED as follows:

             1.         Constitution has no right of possession or access to Landowner’s property based

on the September 17, 2020 Order vacating any rights that may have been granted.

             2.         The parties have settled all issues relating to access, possession, compensation,

damages, fees and costs, such that there is no longer a need for the Court to enter an Order as to

title or just compensation for the Rights of Way (as that term is defined in the Complaint).

             3.         The above-captioned condemnation action is dismissed and the case shall be

marked as CLOSED on the docket.




36785737.4 07/26/2021
      Case 3:14-cv-02020-NAM-DJS Document 27 Filed 07/29/21 Page 2 of 2




       4.     The Bond that Constitution posted as security for the payment of compensation as

required by the Court’s February 19, 2015 Order is hereby released.


                                                           SO ORDERED:




                                                           Norman A. Mordue, U.S.D.J.




                                               2
